Title: To Thomas Jefferson from Francis Granger, 4 January 1823
From: Granger, Francis
To: Jefferson, Thomas


Dear Sir—
Canandaigua—Ontario Co N. York
Saturday—4 Jan:  1823.
When I had the pleasure of writing you last fall, you spoke so kindly of my Father that I have felt it a duty that the intelligence of his departure should be communicated in a manner more respectful than through the Public Journals.—After wrestling for near six months; with a complication of diseases excrutiating in the Extreme, he resigned his spirit on Tuesday last, leaving a fond family buried in that grief which must ever attend a separation of our strongest ties.—Believing you will kindly cherish the remembrance of one with whom you have been so intimately associated; whose politicals maxims were the same, and whose personal friendship towards you, unchanged by absence and unshaken by the political conflicts of the day, ceased only with his breath—I remain, with the respect due to one, whom from infancy I have been taught to venerate, your friend & servantFrancis Granger